Judge Burnet
dissented:
As I can not concur in the opinion of the court, given in this case, I will state my own view of the subject which will show the reasons of my dissent.
The action is brought on a promissory note, dated December 25, 1819, in the following words: “ On the first day of February, in the year 1822,1 promise to pay James C. Morris, or order, in current bank notes of the city of Cincinnati, two thousand dollars, with interest payable annually, for value received.” By an indorse*214ment on the note, it appears that the interest has been paid till the first of February, 1821.
The defendant proposes to prove that at the time this note was given, and when it became payable, the notes of all the banks of the city of Cincinnati were depreciated in value, and were received at a discount in exchange for specie, or in payment of specie debts; and that it was the intention of the parties, inferable from the common use and practice of the neighborhood, in similar cases, and from the circumstances attending this particular case, as well as from the import of the words used in the contract, that the plaintiff should receive the nominal sum stated in the note, in the depreciated currency described, or the specie value of so much of that currency. He also proposes to prove that the note was given for a part of the consideration of a tract of land, and that it was the universal custom of the Miami country, at that time, in all contracts of a similar nature, to stipulate for a price, in reference to the value of current paper; and where the purchaser would agree to pay in specie, that a deduction was always made from, the price, equal to the depreciation of the paper, and that this particular contract was made in reference to, and in conformity with, that custom; that the actual value of currency, at the date of these contracts, was generally referred to, and not its probable value when the payment might become due; and that, at the date ■of this note, the depreciation of current bank notes of the city of •Cincinnati, was thirty-three and one-third per cent.
*The plaintiff objects to the whole of this testimony. Iiein■sists that “ the legal effect of the note is to pay the sum of two thousand specie dollars, with interest; that the expression ‘ current bank notes of the city of Cincinnati,’ in legal import, means the notes of such banks .as pay their notes in specie, on demand, and not those that circulate at a depreciated value.” It is also contended that there is not such a latent ambiguity in this note, as requires any parol proof, or other evidence, to explain or ascertain its true meaning; that if any ambiguity does exist, it is a patent one, and must receive a construction, exclusively, from the language made use of in the instrument.
The reverse of these propositions is insisted on by the defendant, who contends that the recovery ought not to be for the full amount of the note in specie, but for an amount to be ascertained ■by a reference to the value of “ current bank notes of the city of *215Cincinnati,” either at the date of the note, or on the day on which it became payable.
It is difficult to ascertain by what course of reasoning a promise to pay bank notes of a particular description, can have the legal effect of a promise to pay specie. With equal propriety it might be contended that an engagement to deliver flour, was, in law, a promise to pay specie; for, in either case, if the thing contracted for be not delivered or paid, and'a recovery be had on the contract, the judgment must be rendered for specie, and not for the specific article. It does not, however, follow that the plaintiff has a right to demand specie, or that the defendant is bound to pay it. The reverse of the proposition is true; such a right or such a liability does not exist. The legal effect of a promise (in the sense in which the plaintiff uses that phrase), is the .liability created by it, or that which the party to whom it is made has a right to demand. In this case, the promise is for bank notes— the right of the plaintiff is to demand bank notes, and the legal effect of the promise must be to pay or deliver them.
It is equally difficult to see the.correctness of the construction given to the expression current bank notes of the city of Cincinnati-The description given of them does not present the idea of their being paid, on demand, in specie. The contract is silent on that' head, and to supply the omission would materially change its obligation ; it would require the defendant to do. that which the terms of his contract do not embrace. The description contains but two requisites — the notes must be current, and of the banks of the city *of Cincinnati. Notes are current when they pass freely in the common transactions of business, either at their par value or at any other value, ascribed to them'by common consent; and if they so pass they are current, whatever may be their value in reference to a specie standard, or whatever may be the manner in which the banks redeem them.
If the paper of one bank passes freely at its face, or at par, and the paper of another passes as freely at a discount of ten or twenty per cent., they are in fact equally current, though not of equal value; and it may happen that a majority of the community would prefer the depreciated paper to that which is passing at par; and a difference may exist, in reference to this quality, in favor of those that pass at a discount — they may be the most current. It can not be admitted that the contract calls for such notes as were redeemed *216in specie on demand, unless it be taken for granted that at the date of the contract the notes of no bank in the city, which were not redeemed in specie on demand, were current; but with this admission, it would be true, not because the notes were so redeemed, but because no other description of notes .were current. The fact, however, was otherwise. The notes of all the banks of the city were depreciated, and none of them were paid in specie on demand. It would, therefore, follow, from the plaintiff’s construction, that there were no bank notes in existence of the description called for, and that it was impossible to perform the contract. In support of this construction, it seems to be taken for granted that the term current has a reference to the value of the paper, when, in fact, it relates only to the manner in which it circulates. Depreciated paper may circulate freely at its value, and pass as currently as any other, and if it does, it answers the requirements of the contract, which the court can not extend by requiring anything not included within the terms of it. If we can say the notes shall not only be current, but current at par, we may require them to be current ^t a premium or advance.
It is further contended that if any ambiguity exists on the face of the note it is patent, and must be explained exclusively by the language used in the instrument.
The defendant does not allege that the contract is ambiguous, nor is it necessary for him to do so; the words “ current banknotes of the city of Cincinnati,” are as expressive of'their own meaning as “ barrels of superfine flour,” or “bushels of wheat;” they are definite and admit of but one construction. They necessarily include the *notes of every bank of the city that were passing freely in the common business of the day, and they exclude notes of every other description. No other interpretation can be given to the terms, nor is parol testimony necessary to explain them — they speak their own meaning. It is true that the value of those notes has not been uniform, and it is a question of fact to be decided by testimony what was their value at any particular period, but this does not arise' from any ambiguity apparent on the contract, but from matter wholly extrinsic. If a contract were made for a hundred barrels of flour, or a thousand bushels of wheat, it could not be said to be ambiguous, although in an action for non-delivery it would be necessary to prove the value of the article, for which purpose parol testimony would be received without objection. This is our daily *217practice; and there does not appear to he more difficulty or impropriety in proving the value of a bank note than of a barrel of flour. The one is worth what it will command in market, the other is worth what it passes for by common consent.
The objection to parol testimony in this case, on the supposition that it is an attempt partially to affect the consideration of the note, is more specious than solid. It is not an attempt to reduce the amount of the demand, by showing that it is greater than the value of the consideration received, but to show the real demand, which is the value of the thing demandable, in order to ascertai n what sum may be recovered for the non-delivery of it. If a reference should be had to the consideration, it would not be for the purpose of reducing the demand, but of showing what it originally was; it would be presumptive testimony of the value of the paper at the time of the contract.
If A. be possessed of property that he values at six hundred dollars in specie, and proposes to sell it either at that price in specie, or at nine hundred dollars in currency, which is estimated to be of the same value, and B. makes the purchase and gives his note for nine hundred dollars in current bank notes, and it becomes a question how much specie A. ought to receive for the non-payment of the bank notes, B. may prove these facts for the purpose of showing the value of the notes which was the true consideration of the purchase, and the real sum intended to be paid.
It will be admitted that all contracts are to be construed agreeably to the understanding and intention of the parties, to be collected from their language. The language of the note before us seems to be clear and intelligible; it is a promise to pay a given sum *in a particular description of currency, and it binds the defendant to pay as much of that currency as will, at the face of it, amount to the sum required, which was two thousand dollars. A tender, therefore, of that amount of the current bank notes of the city of Cincinnati would have been good, whatever may have been the value of those notes compared with specie.
When a contract is made to pay a given sum in bank notes, it obligates the party to pay as many of those notes as at the face of them will amount to the sum required, without reference to their value. There is, therefore, a difference between a promise to pay a given sum in produce, and a promise to pay it in bank notes; in the one ease the quantity of produce is indefinite and must depend *218on its value, which is fixed and certain ; in the other, the amount is fixed and is ascertained by the sums impressed on the face of the notes,-but their value is uncertain. The case before us has a strong resemblance to a contract for the delivery of a certain quantity of produce, as a hundred barrels of flour or a thousand bushels of wheat, in which case, if the property be not delivered, the rule of damage is its cash value; for the same reason the rule of damage in this case ought to be the specie value of the notes. As in the former case, judgment can not be given for the property, but is given for the value, so in this case we can not give judgment for the bank notes, but must give it for their value, to be ascertained as in other cases.
But if this construction does not clearly result from the terms of the note — if any ambiguity is found to exist, it is a latent one, and the difficulty will vanish, and the intention of the parties become manifest by a reference to the nature and value of current bank notes, at the date of the contract, and to the general custom and understanding of the country in relation to contracts payable in such notes.
The notes of chartered banks were issued by legal authority. Each note had its amount, or the sum for which it was issued and passed, impressed on its face, and when any given sum of bank notes was spoken of, as for example a hundred dollars, the expression had a fixed, definite meaning, which was uniform and universal. Everybody who heard it understood it to mean so many notes as would amount to one hundred dollars, each note being counted at the sum, or the number of dollars impressed on its face, and it may safely be affirmed that no other meaning was ever affixed to a promise couched in such language. These facts form a part of the general history of the country. It is alsb a matter of history that in 1819, and for a *long time.before and after, specie was out of circulation, and that current bank notes were the circulating medium of the country, notwithstanding they were much depreciated below the value of specie. Property of every description had risen considerably in value, but had risen still more in price in consequence of the quantity and depreciated quality of the circulating medium. Everything offered for sale was offered at a price fixed on by a reference to the value of bank paper, and whenever an offer was made to pay in specie, which rarely happened, a discount was made proportionate to the estimated depreciation. This practice was universal, and *219continued till efforts were made to put down the paper, when it became common to set a specie and a currency price, and to offer the purchaser his choice, which practice continued till by common consent specie prices were generally fixed; this, however, did not take place till long after the date of the contract before us. When that was made, depreciated currency was'the circulating medium, and the price of everything was regulated and fixed with a reference to its value, which was known to be far below that of specie. Hence it is that the defendant in this case has promised to pay in current bank paper; if he had undertaken to pay in specie it would have been so expressed, and the amount of the note would have been projmrtionably reduced. It must, therefore, have been the understanding of the parties that two thousand dollars in current bank notes, without reference to their value, should be paid, and not the value of two thousand specie dollars in current paper, as is contended for by the counsel. The common usage and universal understanding of the country condemn this construction ; not a solitary case can be cited in which it has prevailed. If this were not the case, why were these words inserted in the note? Why was it not drawn generally without designating currency? It undoubtedly would have been so drawn if the plaintiff’s construction were correct. The court can not alter contracts, or give them a construction contrary to the legal and manifest intent of the parties. Such a power is denied to the legislatures of the states, and ought not to be possessed by any tribunal.
In this case the defendant has promised to pay a certain amount of current bank paper, which he has not done. By the law of contracts he is liable to render the value of that pajeer and nothing more; but we are called upon to say that he shall pay as many dollars in specie as he has bound himself to pay in paper, without inquiring into its value. This would certainly be changing the nature and ^obligation of the contract. We might with the same propriety say that a person who has promised two thousand bushels of wheat shall pay two thousand dollars, without reference to the value of wheat. At the date of this contract there was about the same difference between the value of a paper and a specie dollar as between a-bushel of wheat and a specie dollar.
There appears to be á strong analogy between this contract and contracts.which were made during the revolutionary war, when continental money was in circulation, on which the rule of decision *220seems to have been, that the plaintiff should recover the value of the currency, agreeably to the scale of depreciation at the date of the contract. The principal distinction seems to be, that in the one ease the depreciation was fixed by law, while in the other it depended on public opinion. In the case of Wheaton v. Morris, 1 Dall. 124, the contract was on a sale of tobacco, in March, 1777, when the scale of depreciation was at the rate of five for one. The bond was in the penal sum of twelve thousand pounds, lawful current money of Pennsylvania, payable in September, 1782, when continental money had sunk and was out of circulation, and the only current money of the state was gold and silver. No payment or tender had been made. The only evidence given was the contract — the bond, the price of tobacco, and that one of the defendants had offéred to pay the value of the tobacco and interest. The court charged the jury, that lawful current money, when the contract was made, was the money emitted under the authority of Congress; that the bond should be taken, as relating to that species of money, and left it to them, on an equitable and conscientious interpretation of the agreement, to reduce the sum, according to the scale of depreciation, or to find the specie value of the property, with interest from the day of sale.
Prom the short note of Lee v. Beddes, 1 Dall. 175, it appears that the same principio was there recognized, that current lawful money meant such money as was current at the time of the contract, which in that case was continental money, and the court refused to receive testimony to prove that other money was intended.
In the case of Bond v. Haas, 2 Dall. 133, the contract was for the payment of two hundred and fifty pounds, current money of Pennsylvania, dated in August, 1777, payable in one year. At the date of the contract continental money was depreciated, and was at three for one. The plaintiff insisted that the whole sum should be paid in specie, and offered parol proof that such was the understanding of the parties. The testimony was rejected on the ground that it *did not explain the contract, but would be in effect altering it, and increasing the value of the money. It seems to follow as a corollary from this case, that if a contract calls for current money, and it is ascertained that the words “current money ” meant current bank notes, the contract is to bo discharged in those notes; and in an action for non-payment, the *221plaintiff can only recover their value; but if the promise, instead of being couched in words which are understood to mean current bank notes, expressly calls for them by name, the rule of decision, must be much more applicable. It seems also to follow, that if a promise be to pay a given sum, in a particular currency, and that currency be depreciated at the time, proof can not be received that the whole sum was to be paid in specie, or currency not depreciated, because such proof would be, in effect, altering the contract and increasing the value of. the money, by requiring something of greater value than that which was stipulated. In short, it follows that the true measure of damage, in all such cases, is the value of the notes or currency mentioned in the contract.
In the case of McMinns v. Owens, 2 Dall. 173, the covenant was dated in January, 1779, and required the defendant to pay two hundred and fifty pounds immediately, and two hundred and fifty pounds in annual installments. The contract contained no description of the kind .of money. The principal question was, whether it should be reduced by the scale of depreciation, or paid in gold and silver. The court admitted testimony to prove that at the time of the contract it was agreed that the installments should be paid in whatever money was current, at the time they became due, on the ground that as there were two kinds of money in circulation (paper and specie), and the parties had not distinguished which they meant, there was a latent ambiguity. They distinguished it from the former cases, in which the contracts specified current money, which was understood to be paper mono}'.
The doctrine established by this case is, that if a contract be for a given sum, without describing the kind of money or currency, and there are two or more kinds of money or currency, varying in value, either party may prove which was intended ; but if the contract designates the currency, such evidence is inadmissible, because the plaintiff must receive the kind of money or currency designated, or its value.
In Kaef v. Whitmer, cited by Shippen, Justice, the cause was sent to auditors, after a judgment by default, to ascertain the value or kind of money. Such a course would not have been pursued, if *the court had recognized the rule which is set up in this case, because whether the currency was described or not, or whatever might have been its value, judgment would have been *222given for the sum named in the contract, which must have superseded the necessity of such a reference; but as the reference was made, the inference is irresistible that the amount of the recovery depended on the kind and value of the currency stated in the con-' tract.
In Pleasants v. Pemberton, 2 Dall. 196, a receipt had been given in evidence for four thousand continental dollars, dated February, 1780, while continental money was a tender, but depreciated fifty for one. Parol proof was offered, that at the time of payment it had been agreed that the value of continental money should be adjusted afterward, and credit given accordingly. The testimony was opposed on the ground that it went to invalidate the receipt, and add to it a condition which would take off forty-nine fiftieths of its operation. The chief justice admitted the testimony, observing that it did not contradict the writing, or deny anything contained in it, although it reduced the credit from four thousand dollars, the nominal sum mentioned in the receipt, to about eighty dollars, the true value of that sum.
It is true that in these cases the recovery was graduated by a scale of depreciation established by the legislature, which the court was bound to observe; but that fact does not alter the principle or affect the equity of the rule. The only difference produced by it is that in those cases a rule of damage or of recovery was fixed by statute for the government of every case, which here is to be ascertained by testimony, under the direction of the court, in each particular case. The legislature of Pennsylvania did not establish a scale of depreciation, because it was necessary to enable their courts to construe, contracts according to the intention of the ¡parties, and to determine the meaning of terms by the usage of the country, but for the purpose of producing uniformity throughout the state. If no such law had been passed, the courts would have adopted the same rule of evidence and a similar standard of damage, and would have resorted to parol proof of the usage of the neighborhood, in place of the scale of depreciation. The statute, therefore, merely anticipated the courts, by providing a uniform rule, which was varied from time to time, and which dispensed with the necessity of parol proof. Nor should it be forgotten that the money in question was issued by Congress, and received its sanction from them, not from the state. The legislature, therefore, could not exercise any *power, in relation to its value, in the construction of contracts, that the courts could not have done without their sanction. This conclusion will be manifest from a careful attention to the cases of McMinns v. Owens, and Wheaton v. Morris, before cited. In the former the contract contained no description of money, and therefore did not point to the scale of depreciation, and yet parol testimony was admitted to show the understanding of the parties. In the latter case the court authorized the jury to lay aside the scale of depreciation, and find the value of the property at the time of the contract, which the statute did not authorize, and which can only be justified on common law principles. .
But whether the case before us be considered on precedent or On principle, we are brought to the same conclusion. It is manifest that the claim to the extent set up is against conscience, and, if sustained, will be a palpable fraud on the defendant. Assumpsit is an equitable action. It is declared by Lord Mansfield to be as broad as a bill in chancery; and it is said to be a general description of all cases in which it lies, that the defendant is bound by the ties of natural justice and equity to render what the plaintiff has a legal right to demand. Great latitude is therefore given to defendants, who are permitted to avail themselves of everything which shows that the plaintiff, ex cequo et bono, is not entitled to the whole of his demand, or any part of it. Although this doctrine might have been applied, by Lord Mansfield, most strongly to his favorite count for money had and received, yet a large portion of the same liberality is applied to the action of assumpsit generally, and especially if there be a money count to which, as in this case, all the plaintiff’s testimony may be applied.
It is believed no person will contend that, on equitable principles, a party should recover more than he asked or expected by his contract, or more than he knew the defendant calculated to pay or intended to promise. Equity and good conscience forbid such recoveries, but they can not be avoided, if testimony like that now in question be rejected, and the plaintiff’s construction of the note prevail.
On no principle of equity or common honesty can a man receive that which was never claimed or expected by him, or intended to be promised to him; and every sound maxim in morals, and every just conclusion of reason, which constitute the essence both of equity and law, justify any safe course calculated to pre*223vent such unrighteous results. The plaintiff shows a promise for two thousand dollars of ^current bank notes of Cincinnati, and demands for them the same sum in specie. It is matter of public history, known -to the court, the parties, and the community at large, that these notes, when promised, were greatly depreciated, and if the allegations of the defendant be true (and for the purpose of deciding on the admissibility of the evidence we must presume them true), the demand is for six or seven hundred dollars more than the value of the bank notes, or of the property for which they were to be paid. The defendant contends that he ought not to pay more than the value of the notes promised, and, to protect himself against a further claim, offers to prove these facts, and also what was the understanding of the parties and the real design of the contract, or, in other words, how much in equity and good conscience the plaintiff ought to recover.
The authority of adjudged cases, as far as they are applicable, seem to favor the admission of the testimony. They allow proof of the intention of the parties, when it does not change or contradict the contract. They permit parol testimony to explain latent ambiguities, and to prove the value of articles, for the non-delivery of which damages are sought.
It appears to me that the main question, in this case, is one that is recognized in the practice of almost every term. When stripped of the apparent novelty and mystery that has been thrown about it, it resolves itself into this simple inquiry: May the parties resort to the common understanding and practice of the neighborhood or state in which a contract is made, to ascertain the correct meaning of any particular phrase about which they differ, and may the history of that district or state be referred to for the same purpose? This, in substance, is what the defendant claims. A promise is made to pay a given amount in a particular description of depreciated paper. The parties differ as to the legal import, or (what is the same thing) as to the true meaning of the terms they have used, and as one mean of solving the difficulty, it is proposed to resort to the general practice and understanding of those who have been in the constaht habit of making similar contracts in the same neighborhood.
The case of Kimball v. Noble, decided in this court, was on an engagement to transport certain property from New Orleans to *224Cincinnati, and to deliver it in good order, the dangers of the river only excepted. The boat on her passage took fire accidentally, and was consumed with her cargo. The court having determined that the common law, in relation to carriers, which renders them liable for *all losses not occasioned by the act of God, or the public enemy, had not been adopted in this state, permitted the defendant to prove, what was generally understood among those engaged in the river trade, by the phrase dangers of the river, and on the explanation given by the witnesses the defendant had a verdict.
“ When words used in a contract have different significations in different places, they will take effect as they are understood where they are spoken.” 1 Pow. on Cont. 376. And in the same book, 407, “ If money is to be paid by reason of a contract, the terms shall be understood and accepted according to their import, where it is to be received; that is, it shall be paid in currency there.” In 1 Forb. 419, “ Words should be expounded fairly, in the common sense that the words bore, in the, place and at the time ” they were used. It will be observed that the author is treating here of such rules as belong to the municipal law, in cases where chancery follows the law. If these passages have any meaning, they establish the right of giving parol testimony, to prove the signification of words used in a contract, in the place where the contract is made, and to show the currency of that place, by which I understand its value in comparison with any other description of currency. But of what use is such testimony, unless it be to ascertain the rule of damage, or the amount to be recovered? I can not discover any other object for which it can be required. If it be not to ascertain the value or amount of the currency spoken of, when reduced or raised to the kind of money or currency in which the court is to render its judgment, it would be wholly irrelevant.
In Cole v. Wendell, 8 Johns. 116, parol evidence was admitted to explain a written contract, by showing whether five cent, advance., stipulated to be paid, was to be calculated on the sum paid in on each share only, or on the nominal amount of the shares. In 8 Term, 379, parol testimony was admitted, to explain an agreement that appeared to be equivocal on the face of it.
In McInstry v. Pearsell, 3 Johns. 319, it was determined that a receipt was open to that kind of explanation, not directly contra*225dictory to, but consistent with it, and that parol testimony was necessary, as far as the receipt itself was equivocal.
In Noble v. Kerrsway, Doug. 510, which was an action on a policy of insurance, on a voyage to the coast of Labrador, it was objected by the defendant, that there had been an unnecessary delay in unlading the cargo, in consequence of which he was hot liable by the terms of the policy. Lord Mansfield permitted the plaintiff to prove *the custom of the same trade at N ewfoundland, to show the true import of the policy, and'the consequent liability of the defendant; and on a motion for a new trial, the court held that the testimony was properly admitted.
In 1 Caine, 43, we find that contracts may be explained by commercial' usage, if the usage be proved to have existed a sufficient length of time to become generally known, and to warrant a presumption that the contract was made in'reference to it.
The case of Parr v. Anderson, 6 East, 202, was on a policy of insurance. The difficulty arose on the construction of certain words used in the policy. The court held.it material to ascertain, as a question of fact, in what manner the parties to contracts, containing the. same form of words, had acted on them in former instances ; and whether they had obtained in use and practice any, and what, known and definite import;-and for that purpose they ordered' a second trial.
In the case of Flowers v. Sproule, 2 Marsh. 58, Judge Rowan in delivering the opinion of the court, when speaking on the construction of contracts, says, the question should bo determined by reference to the intention of the parties, and that intention should be ascertained, as well from the subject matter of the contract, the conduct of the parties relative thereto, and other extraneous circumstances, as from the face and import of the writing.
In the case of Doe v. Burt, 1 Term, 701, the plaintiff was permitted to give parol evidence of facts, relating to the premises described in a lease, for the purpose of proving the intention of the parties; and on a motion for a new trial, the court were unanimously of opinion that the testimony was properly admitted. They observed, that the objection was against the justice of the case, and that it might be necessary to put a different construction on leases made in different places.
In the case of Scott v. Bourdillion, 5 Bos. & Pul. 213, evi*226dence of usage was admitted, to show that rice was not corn, within the meaning of the .memorandum..
In the case of Sleight v. Rhinelander, 1 Johns. 192; 2 Johns. 531, parol evidence was admitted to explain what was a sea letter, as used in the warranty.
In the case of Coit v. The Commercial Insurance Company, the question was, whether usage was admissible to control the ordinary and popular sense of a term used in the contract. The court say, “ The law has been too long settled to be now questioned ; that if any terms in a policy, have, 'by the known usage of trade, or by use and *practice, as between assurers and assured, acquired an appropriate sense, they shall be construed according to that sense and meaning. This is not only the modern rule, as to mercantile instruments in general, but it appears to have been the established practice, as far back as the time of Oh. T. Rolle and of Lord Holt, and although Lord Eldon regretted the rule, yet he admitted that it was too late to question its force. To reject this testimony now, would produce the greatest injustice, for the contract must have been made and understood at the time by the parties, in reference to this mercantile and practical meaning of the terms employed.” See 7 Johns. 390, and the cases there cited.
The case of Cutter, administratrix, v. Powell, 6 Term Rep. 320, was assumpsit for work and labor done by the intestate. The defendant had given a note to the intestate, promising to pay him a certain sum, provided he proceeded, continued, and did his duty, as second mate, from Kingston to the port of Liverpool. The intestate died before the ship reached Liverpool, and the question was, whether the plaintiff could recover. Lord Kenyon was of opinion that she could not by the terms of the contract; but observed, that if the court were assured that those notes were in universal use, and that the commercial world had received and acted on them in a different sense, he would give up his own opinion. Mr. Justice Lawrence said, if we are to determine this case according to the terms of the instrument alone, the plaintiff is not entitled to recover, because it is an entire contract; but if the plaintiff could have proved any-usage, that persons in the situation of this mate are entitled to wages in proportion to the time they serve, the plaintiff might have recovered according to that usage.
*227These authorities seem to authorize the defendant to show, that in the general estimation and understanding of that part of the country in which this note was given, as well as by the oxpress intention of the parties themselves, the terms ma'de use of import a promise to pay two thousand numerical dollars of the paper described, or its equivalent in specie, and not so much of the paper as shall be worth two thousand specie dollars, and in default of such payment, an equal amount in specie.
The general rules laid down by elementary writers, for the construction of contracts, seem to lead to the same result. One of these rules is, “that anything which may appear ambiguous in the terms of a contract, may be explained by the common use of those terms in the country where it is made.” Another rule is, that “ usage *is of so much authority in the interpretation of agreements, that a contract is understood to contain the customary clauses, although they are not expressed.” A third rule is, “that however general the testimony bo, in which an agreement is conceived, it only comprises those things respecting which, it appears, the contracting parties proposed to contract, and not others which they never thought of.” In the case before us, it is absolutely certain that the thing about which the parties proposed to contx’act, and did contract, was a depreciated paper currency. A fourth rule is, “ that we ought to examine what was the common intention of the contracting parties, rather than the grammatical sense of the terms.” For these rules, see 2 Com. on Con. 533.
In this case, the common intention, that is, the intention of both parties, was the payment of two thousand numerical dollars of a depreciated cux-rency, and not the payment of that sum in specie, whatever may be the grammatical sense of the terms they have used. It is a plain infex’enee from these railes, that the law always regards the intention of the parties, and will apply these words to that which, in common presumption, may be supposed to be their intent; for if it were otherwise, the law would consist in form rather than in substance — the intention of parties would yield to grammatical construction, and contracts would be expounded and enforced in a way altogether variant from their original design.
A term or a phrase which has received a judicial interpretation, must be construed according to that interpretation, and can not be varied by reference to the usage of any particular place or kind *228of business. As for example this court, in the case of Kimball v. Noble, having settled the meaning of the phrase dangers of the river, .when used in a contract for the freight of goods, by parol testimony of the understanding and usage of men engaged in that business, a •party would not now, in a similar case, be permitted to question the interpretation, by proving a different usage. So, in the construction of deeds and wills, terms which have been decided to convey a particular estate, can not be varied in their meaning by testimony of usage or common understanding; but, as in the case before us, there has been no judicial interpretation of the terms used in this note, the door for admitting parol testimony is open, nor could itlead, as has.beon observed, to the establishment of different rules of decision, for different parts of the country. The rule would be uniform, though the effect of its application might be variant. Where the currency called for, was equal in value to the description of money *for which the judgment of the court must be rendered, the necessity of the evidence would be superseded, or, if admitted would produce no effect; but for all cases of depreciated currency, one rule would establish the measure of damage, as it does in property contracts. The idea, therefore, that different rules will be necessary, because the value of currency may vary at different places or at different periods, is not well founded.
I think I am correct in saying that no judicial decision has been made affecting the case before us. That many judgments have been rendered on similar notes is true, and probably the paper mentioned in some of them, might have been depreciated at the date of the note; but I do not know of any case in which the question was raised and decided by the court, except the cases which came before Judge McLean and myself, in 1822, where the testimony was admitted; but as it was understood that some of our brethren entertained a different opinion, the decision was not considered as settling the law.
According to my apprehension, the plain and obvious import of the terms used in this note would naturally lead to the same con. elusion which the defendant proposes to confirm by the testimony offered, and that the principal use of the testimony is to show that the pretensions of the plaintiff are as consistent with the general understanding and usage of the country in similar cases, as it is with the literal meaning of the language used in the note.
I will here notice an argument which ought to have been con*229•sidered in an earlier part of this opinion. It is said that if the money had been paid when it became due, the plaintiff, instead of passing it off at its depreciated value, might have prosecuted the banks and compelled them to pay the nominal sum in specie. This is neither more nor less than an attempt to charge the defendant with the imaginary loss of a good bargain. It can not be presumed that the object of the plaintiff in selling his property, was to speculate in bank paper; but if it were, the result of the speculation, to say the least of it, was extremely doubtful. Had the paper been paid on the day, it is far more probable, from the failure of some of the banks and the known inability of others, that it would have perished in his hands, than that he could have realized the nominal amount in specie; but be this as it may, the law does not extend its views beyond the contract, it does not take into consideration the probable result of subsequent arrangements, which may bo prosperous or disastrous. It does not regard the profitable use a plaintiff might *make of his money, as forming any part of the basis on which the rule of damage is founded. Hence the indorsee receives from his indorser the consideration paid, and no more, although it be less than the amount of the note or bill.
In this, as in other cases', the use to which the money might have been applied, and the result of the application, are not known to the court, nor is it regarded by the law.
The effect of such a principle, when reduced to practice, will be seen in a moment. If it be admitted at all, it must' extend to property contracts, and lead to an inquiry into the profits that might possibly have resulted from a sale of the property contracted for, had it been delivered agreeably to contract. I can not perceive any difference, in principle, between the probable advantage that might have resulted from the possession of the bank paper, in this case, and that which might result from the delivery of property, or even the punctual payment of money, in any other. In either case a good bargain or speculation might be lost.
The principle adopted by my brethren necessarily leads to this inconvenience, that wherever a state is so unfortunate as to have its circulating medium consist of depreciated paper, as was the case with us when the note in question was given, and is now the case in at least one of our sister states, no contract can be made, with safety, predicated on the value of that medium. Experience teaches that the price of property is in proportion to the quantity and value o£ *230the circulating medium. When that is abundant and greatly depreciated, property acquires a fictitious value, which purchasers, however, may be willing and can afford to pay in the currency in which they are dealing; but it would be ruin to purchase on credit, for should accident or misfortune prevent a punctual payment, or should the paper entirely sink, or by other means be Withdrawn from circulation, although this change may have reduced the price of property fifty or a hundred per cent., they must nevertheless pay the nominal sum in specie, equally regardless of the understanding of the parties and of the terms used in the contract. To such a rule of decision I can not yield my assent, however unpleasant it may be to differ from my brethren.
If the testimony had been admitted, it would have been necessary to determine the period to which it should apply. The rule as to property contracts, that damages shall be assessed with reference to the time of delivery, was arbitrary, and was adopted as much from the necessity of having some rule on the subject, as from the equity of that particular rule.
*The class to which the case before us belongs, has a strong resemblance to property contracts, but there are some points of diferencethat deserve consideration, and seem to require a variation in the rule. In property contracts, the parties are in the habit of estimating the probable value of the article at the time it is to be delivered, and govern themselves accordingly ; but in the sale of property for current bank paper, they consider it as a species of money, and determine on the sum to be paid by a reference to its depreciation, compared with specie, at the time of the contract. If the price was set in specie and the payment agreed to be made in currency, an additional sum was charged equal to the depreciation; but when the price was set in currency, and the payment agreed to be in specie, a discount was made, equal to the difference in value, and these calculations were generally made with reference to the state of things at the time of the contract. They do not appear to have been considered as wagering contracts, nor does it seem to be good policy to place them on that footing. Property eon tracts are so considered, and great injustice is frequently done by unexpected changes in price, but not to the same extent, as would be the case in contracts like the present; because the variations in price can rarely be as great or as certain. Equity seems to require that the value should be taken at the date of the contract; because on that prin*231ciple the seller will receive, and the purchaser will pay, the precise value originally designed. If, at the date of a currency contract the paper designated was passing at a discount of thirty per cent., the payee would gladly have received specie at a proportionate advance, and such was every day’s practice. Currency contracts were invariably made, with reference to the value of currency, at the time of the contract; and if, at a subsequent period, the payee should recover either more or less than that value, injustice would be done, and the original intent of the parties would be frustrated.
It is believed that the application of the existing rule to cases like the present would have an unhappy effect on public morals ; .it would put it in the power of some to demand money for which they had given no value, and of others to withhold money for which they had received value. It would give a legal sanction to injustice, and weaken the obligation of the moral sense; it would produce an effect on society similar to that produced by lotteries and games of chance ; it would, in short, habituate men to acts of injustice and extortion.
In the case of Wharton, the court left it discretionary with the *jury to reduce the nominal amount by the scale of depreciation, or to find the value of the property and interest, on the day of' sale, which was the date of the contract. The jury elected the latter, by which they must have given the same amount as would have been stipulated for, if the contract, in the first place, had been for specie. This was certainly equitable, and seems to be the rule which justice requires in the present case. It is also worthy of remark that, in that case, the counsel for the plaintiff put the case on the ground of a fair and lawful wager, depending on the appreciation or depreciation of the money on the day of payment. They contended that as paper money had entirely sunk, and was out of circulation, on the day of payment, they had a right to receive the nominal amount in the currency of that day, which was specie. The court, however, did not view it in the light of a wagering contract, and directed that the recovery should be for the value of the money described, or of the property sold, at the time of the-contract.
. Before I dismiss the subject, it is proper to state, that owing to circumstances not within the control of the court, I have not had *232an opportunity of perusing the opinion in this case; the consequence of which may be the omission of some points that ought to have been considered.
Judgment for the plaintiff, for two thousand dollars, with -interest. †

Note by the Reporter.—See the case of Hunt v. Rousmanier’s Adm’r, 8 Wheat. 174. In this case, the Supreme Court of the United States decided that where a party, through mistake and ignorance of law, executes a writing which does not carry into effect the contract and the intention of the parties, ■xparol evidence may be received to establish the fact, and the true contract and real intention of the parties enforced in equity; and this where no fraud is alleged, nor no mistake in a matter of fact, but a mistake in point of law only, the legal effect and operation of the writing not being such as the parities intended.